OPINION OF THE COURT
William C. Brennan, J.
This is a motion by the defendant pro se for an order pursuant to CPL 160.50 sealing all the records relative to Indictment No. 350.75. He correctly states that this indictment was dismissed by this court on November 14,1975.
CPL 160.50 provides for the sealing of the records when the criminal action has been terminated in favor of the defendant. The section (subd 2, pars [a]-[j]) then defines when a criminal action or proceeding is considered terminated in favor of a defendant.
The indictment in this case was dismissed pursuant to CPL 200.80 in that it was superseded by Indictment No. 1840/75. The section states that upon the defendant’s arraignment upon the second indictment, the first indictment must be dismissed by the court.
The defendant was tried and convicted under Indictment No. 1840/75 of robbery in the first degree and burglary in the first degree and sentenced on March 25, 1976 to 5 to 15 years in prison.
*880A dismissal of an indictment pursuant to CPL 200.80 is not contained in CPL 160.50 (subd 2, pars [a]-[j]) as being a termination of the criminal proceedings in favor of the defendant. Moreover, common sense mandates such a conclusion.
Accordingly, the defendant’s motion to seal the records is denied.